1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
7
                                                  ***
8

9    JOE CLARY,                                         Case No. 3:18-cv-00477-MMD-WGC
                                          Plaintiff,                     ORDER
10
             v.
11
     MARK, M.D.,
12
                                     Defendants.
13

14

15          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

16   by a person in the custody of the Nevada Department of Corrections. On May 20, 2019,

17   this Court issued an order denying the application to proceed in forma pauperis for

18   prisoners as moot because Plaintiff was no longer incarcerated. (ECF No. 3 at 2). The

19   Court ordered Plaintiff to file a fully complete application to proceed in forma pauperis for

20   non-prisoners or pay the full filing fee of $400 within 30 days from the date of that order.

21   (Id.) The Court also ordered Plaintiff to file an updated address within 30 days from the

22   date of that order. (Id.) The 30-day period has now expired, and Plaintiff has not filed an

23   application to proceed in forma pauperis for non-prisoners, paid the full filing fee, filed an

24   update address, or otherwise responded to the Court’s order.

25          District courts have the inherent power to control their dockets and “[i]n the

26   exercise of that power, they may impose sanctions including, where appropriate . . .

27   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

28   ///
1    1986). A court may dismiss an action, with prejudice, based on a party’s failure to
2    prosecute an action, failure to obey a court order, or failure to comply with local rules. See
3    Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
4    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
5    (affirming dismissal for failure to comply with an order requiring amendment of complaint);
6    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
7    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
8    v. U.S. Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to
9    comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
10   (affirming dismissal for lack of prosecution and failure to comply with local rules).
11          In determining whether to dismiss an action for lack of prosecution, failure to obey
12   a court order, or failure to comply with local rules, the court must consider several factors:
13   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
14   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
15   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
16   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
17   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
18          Here, the Court finds that the first two factors, the public’s interest in expeditiously
19   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
20   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
21   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
22   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
23   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
24   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
25   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
26   the court’s order will result in dismissal satisfies the “consideration of alternatives”
27   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
28   at 1424. The Court’s order requiring Plaintiff to update his address and to file an

                                                   2
1    application to proceed in forma pauperis for non-prisoners or pay the full filing fee within
2    30 days expressly stated that, if Plaintiff failed to timely comply with the order, dismissal
3    may result. (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would
4    result from his noncompliance with the Court’s order to file an updated address and to file
5    an application to proceed in forma pauperis for non-prisoners or pay the full filing fee
6    within 30 days.
7           It is therefore ordered that this action is dismissed without prejudice based on
8    Plaintiff’s failure to update his address and his failure to file an application to proceed in
9    forma pauperis for non-prisoners or pay the full filing fee in compliance with this Court’s
10   May 20, 2019 order.
11          It is further ordered that the Clerk of Court enter judgment accordingly.
12          DATED THIS 27th day of June 2019.
13

14                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   3
